DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's election without traverse of Group I, claims 7-21, and the species of claim 18, in the reply filed on December 14, 2020 is acknowledged.  Claims 17, 19-21, and 29-31 have been withdrawn.  Claims 7-16 and 18 are currently pending and under examination.
	
This application is a divisional application of U.S. Application No. 15/512925, filed October 13, 2014, which is a national phase application under 35 U.S.C. §371 of International Application No. PCT/US2013/036457, filed April 12, 2013, and claims benefit of priority to U.S. Provisional Application No. 61/623512, filed April 12, 2012 and U.S. Provisional Application No. 61/745324, filed December 21, 2012.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 7-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel biological materials, including the specific strains listed in claim 7, as well as any strains having all the characteristics of these strains, or derivatives or variants of these strains.  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to 
      the Commissioner upon request;


     granting of the patent;

(c) the deposit will be maintained in a public depository for a period of 30 years or 5 
     years after the last request or for the effective life of the patent, whichever is longer;

(d) a test of the viability of the biological material at the time of deposit will be made 
     (see 37 C.F.R. § 1.807); and

(e) the deposit will be replaced if it should ever become inviable.


Applicant's attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that "the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination."  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.
Although Applicant has noted on page 11, Lines 7-8 of the Specification that the strains recited from p. 10, Line 29 to p. 11, Line 5 were deposited according to the Treaty of Budapest, a statement that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent is additionally required. 



Claims 7-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 7 recites: 
A method comprising administering to an animal an effective amount of a composition comprising one or more isolated strains selected from the group consisting of Bacillus pumilis 3064, Bacillus subtilis BS 2084 (NRRL B-50013), Bacillus subtilis BS 15 Ap4 (ATCC PTA-6507), Bacillus subtilis AGTP BS3BP5 (NRRL B-50510), Bacillus subtilis AGTP BS442 (NRRL B-50542), Bacillus subtilis AGTP BS521 (NRRL B-50545), Bacillus subtilis AGTP BS918 (NRRL B-50508), Bacillus subtilis AGTP BS1013 (NRRL B-50509), Bacillus pumilis 119 (NRRL B-50796), Bacillus subtilis 3A-P4 (ATCC PTA-6506), Bacillus subtilis 22C-P1 (ATCC PTA-6508), Bacillus licheniformis 842 (NRRL B-50516), Bacillus subtilis BS27 (NRRL B-50105), Bacillus licheniformis BL21 (NRRL B-50134), Bacillus pumilus AGTP BS 1068 (NRRL B-50543), and Bacillus subtilis AGTP BS 1069 (NRRL B- 50544), Lactobacillus farcimins CNCM-I-3699, and Lactobacillus rhamnosus CNCM-I-3698, and strains having all the characteristics thereof, any derivative or variant thereof, and mixtures thereof.

As currently claimed, the method can be used to treat any animal for any condition one would treat an animal for by administration of a composition, where the composition that is administered is drawn to a large and unpredictable genus of strains, including any derivatives, variants, and strains having characteristics of the recited strains.  
	It appears that Applicant has only reduced to practice a method of treating shrimp for problems arising from the conditions listed in claim 16, using a mixture of Bacillus pumilis 119, Bacillus subtilis BS2084, and Bacillus subtilis BS15 Ap4 (i.e. the mixture of claim 18), as evidenced most specifically by all of the examples as well as the drawings (see Specification, Examples 1-6; Figs. 1-4).  While the level of skill in the art is high, the predictability of treating any animal, for any condition, with any combination of an almost infinite amount of individual strains and mixtures, is low.  As such, Applicant is not deemed to be in possession, at the time the invention was filed, of the entirety of the method as encompassed by the instant claims.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites a method that includes administering an effective amount of a composition including one or more of the recited species.  This claim is indefinite, because as no condition is recited for treatment by the method in this claim, it is unclear what an “effective amount” would include or exclude.  
Additionally with regard to claim 7, this claim recites administration of one or more of a number of strains as well as “strains having all the characteristics thereof, any derivative or variant thereof, and mixtures thereof.”  This phrase is indefinite, because it is unclear what strains are intended to be included or excluded by this language, as this language encompasses a great many strains, not all of which would be usable in the method, or in combination together.  
Regarding claim 8, use of parenthesis in (b) of this claim renders the claim indefinite because it is unclear whether the limitations within the parenthesis are part of the claimed invention.  

Claim 12 recites the limitation "the benefits" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 recite the limitation "the pathogenic agent" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.
The terms "high” and “low" in claim 16 are relative terms which render the claim indefinite.  The terms “high” and "low" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art 


Claims 7-16 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Gullian et al. (Selection of probiotic bacteria and study of their immunostimulatory effect in Penaeus vannamei, Aquaculture, 233 (2004), pp. 1-14), as evidenced by Kureshy et al. (Metabolic requirement for protein by pacific white shrimp, Litopenaeus vannamei, The University of Texas at Austin, Marine Science Institute, Fisheries and Mariculture Laboratory, (2000), pp. 161-180).
	With regard to claims 7-9 and 11-16, Gullian et al. teach administering a strain, including Bacillus P64, to shrimp, including Penaeus vannamei, at 107 bacteria/ml, which is deemed to be encompassed within about 105 to about 1011 CFU/animal/day, where administration to the shrimp increases weight gain, including by greater than 2% when compared to a control, and increases resistance to the pathogen Vibrio harveyi (Abs.; Fig 3-4; p. 4, Para. 2).  
As Bacillus P64 can be administered to an animal, Bacillus P64 is necessarily a strain having all of the characteristics of one of the strains recited in claim 7, or is a derivative or variant thereof.  Alternatively, it would have been obvious to one of ordinary skill in the art to utilize other known strains of Bacillus, including those listened in claim 7, for administration.  
	With regard to claim 10, Gullian et al. teach that the inoculated P. vannamei are 1.5 ± 0.2 grams (p. 6, Section 2.6.3, Line 3), which are juvenile shrimp (see Kureshy et al., p. 163, Para. 4: juvenile L. vannamei shrimp range between 0.3 g to 1.9 g).     
Claim 18 is included in this rejection, as this claim depends from above rejected claim 7.


Conclusion

No claims are allowable.

Art of Record:
CN 1632105A, Published 2005, Translation provided by Examiner (administering Bacillus subtilis B115 (CGMCC 1210), at 1-100x108 CFU per gram, to improve water quality and decrease the effect of harmful and poisonous substances on shrimp, including Penaeus vannamei, where administration to the shrimp increased survival to 100%).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653